Citation Nr: 1135034	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected polynephritis, right kidney.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected patellofemoral pain syndrome, right knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at the RO in August 2005 and July 2006.  Transcripts of these proceedings are associated with the claims file.    

In August 2009 the Board granted service connection for an acquired psychiatric disorder and remanded the remaining issues for additional development.  

The record reasonably raises the question of whether the Veteran is unemployable due to her service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the prior Board remand, the Veteran was scheduled for examinations in September 2009, December 2010, and February 2011 but failed to report to each of these examinations.  Unfortunately, as was noted in an August 2011 statement from the Veteran's representative, it appears that at least one of the notices of these examinations was not sent to the most current address of record.  A January 2011 deferred rating decision lists an address different from the address listed in the February 2011 supplemental statement of the case (SSOC).  A subsequent copy of the February 2011 SSOC shows yet another address.  Given the high probability that the Veteran did not receive notice of the previously scheduled VA examinations, the case must be remanded once again so that the RO can first ascertain the correct mailing address of the Veteran, schedule her for the necessary VA examinations, notifying her of these scheduled examinations using the most current address of record.  

The record further shows that the Veteran is unemployed and may be receipt of Social Security disability benefits.  Significantly, in an April 2005 VA psychiatric examination the Veteran reported that she had not been employed since her discharge from military service due to health problems and depression.  Efforts to obtain the SSA records have been unsuccessful.    

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.  The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of her claim for a higher rating for her service-connected polynephritis of the right kidney and right knee disorders. 

The Veteran has been granted service connection for the following disabilities: an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression, evaluated as 70 percent disabling; migraine headaches, evaluated as 50 percent disabling; patellofemoral pain syndrome of the right knee, evaluated as 10 percent disabling; and polynephritis of the right kidney, evaluated as 10 percent disabling.  The Veteran's combined disability rating is 90 percent. 

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disorders have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the RO should obtain an opinion as to whether the Veteran's service-connected disorders preclude gainful employment.  

Finally, the Veteran was most recently afforded VA examinations for her service-connected polynephritis of the right kidney and right knee disorder in February 2005.  Given the possibility that the Veteran did not receive notice of the VA examinations and the necessity to remand the case for an opinion regarding whether the Veteran's service-connected disorders preclude gainful employment, additional examination are warranted.  
  
Accordingly, the case is REMANDED for the following action:

1.  After ascertaining the most current mailing address for the Veteran, schedule her for an appropriate VA examination to determine the current nature and likely etiology of her back disorder and hypertension and the relationship, if any, between these disorders and the Veteran's military service and/or a service-connected disability.  The Veteran should be properly notified of the examination and of the consequences of a failure to appear.  The claims file must be made available to the examiner for review.

Based on the examination and review of the record,       the examiner is requested to express an opinion as to the following:  

a.  whether it is at least as likely as not that any currently diagnosed back disorder was incurred during military service or was caused or aggravated by the Veteran's service-connected right knee or kidney disorders.

b.  whether it is at least as likely as not that any currently diagnosed hypertension was incurred in service or caused or aggravated by the Veteran's service-connected polynephritis of the right kidney.

The examiner is directed to the January 2002 and September 2002 complaints of low back pain in the Veteran's service treatment records and the Veteran's allegation that her hypertension is related to her service-connected polynephritis of the right kidney.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

2.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from her service-connected polynephritis of the right kidney and right knee disorders and to obtain an opinion as to whether her service-connected disabilities would as likely as not preclude substantially gainful employment.  The Veteran should be properly notified of the examination and of the consequences of a failure to appear.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression, evaluated as 70 percent disabling; migraine headaches, evaluated as 50 percent disabling; patellofemoral pain syndrome of the right knee, evaluated as 10 percent disabling; and polynephritis of the right kidney, evaluated as 10 percent disabling) would prevent her from obtaining or keeping gainful employment for which her education and occupational experience would otherwise qualify her. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

3.  After completion of the foregoing, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



